Citation Nr: 0031587	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-47 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
plantar warts of the left foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar warts of the right foot.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1968.  The issues on appeal were remanded by the 
Board of Veterans' Appeals (Board) in November 1999 to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  The case was 
returned to the Board in September 2000.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the original rating issues on 
appeal has been obtained.

2.  Plantar warts of the left foot do not involve more than 
moderate impairment and do not cause exudation or constant 
itching, extensive lesions or marked disfigurement.

3.  Plantar warts of the right foot do not involve more than 
moderate impairment and do not cause exudation or constant 
itching, extensive lesions or marked disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for plantar warts of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, 4.118, Diagnostic Codes 5284, 7803, 7804, 7805, 7806, 
7819 (1999).
2.  The criteria for an evaluation in excess of 10 percent 
for plantar warts of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, 4.118, Diagnostic Codes 5284, 7803, 7804, 7805, 7806, 
7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for each of the 
disabilities at issue.  The RO has found the claims to be 
well grounded and has provided the veteran with a current VA 
examination of the disabilities.  Medical records pertinent 
to the claims have been obtained, and there is no outstanding 
evidence which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding these 
claims without first affording the RO an opportunity to 
consider the claims in light of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
claims at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes; nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein. 

VA outpatient records reveal that calluses of the feet were 
noted in July and September 1996.  In August 1996, there were 
intractable plantar keratomas with maximum pronation.  The 
assessment in March 1997 was possible hereditary 
porokeratosis plantars, possible disability of the right 
heel.  Color photographs of the feet were associated with the 
record later in 1997.

The veteran testified at a personal hearing at the RO in 
March 1997 that it was very painful to stand on his feet for 
very long because of his plantar warts.

On VA foot examination in April 2000, the veteran complained 
of constant bilateral foot pain due to plantar warts, 
especially with standing.  He said that he often had 
stiffness, swelling, heat and redness of the feet.  He 
indicated that he could walk about the length of a football 
field before having to stop because of increased pain.  If he 
trimmed the calluses, his feet felt better.  He took Tylenol 
and Ibuprofen for pain.  Getting off of his feet, soaking his 
feet, and elevating his feet also seemed to help.  He used 
shoe inserts but not foot braces, a cane, or crutches.  He 
said that he used to work in a convenience store but had not 
worked in a couple of years.  

Physical examination in April 2000 revealed that the veteran 
had bilateral shoe inserts; an unusual shoe wear pattern was 
not found.  There were calluses on the soles of the feet and 
the heels.  There was some tenderness, particularly in the 
area of the calluses and the soles.  There was no edema or 
skin breakdown or vascular changes.  Peripheral pulses were 
2+ with no edema.  He could stand on his heels without a 
problem.  It was not quite as easy to supine or pronate his 
feet, but it could be done.  He had a lot of difficulty 
rising on his toes, particularly on the right side.  He could 
rise on his left toes with some discomfort.  He had hammertoe 
deformities but not flat feet.  Bilateral plantar warts with 
moderate functional loss were diagnosed.  The examiner noted 
that the veteran's plantar warts would interfere with any job 
that required that he stand on his feet or do a significant 
amount of walking.  It was noted that jobs that did not 
require walking would be a lot easier.

II.  Analysis

The veteran's claims are original claims that were placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4 
(1999).  

According to Diagnostic Code 7819, benign new growths of the 
skin are rated as scars, disfigurement, etc.  A 10 percent 
rating for scars (other than burn scars or disfiguring scars 
of the head, face, or neck) requires that they be poorly 
nourished, with repeated ulceration, that they be tender and 
painful on objective demonstration or that they produce 
limitation of function of the affected body part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805, 7819.

Benign new skin growths can also be rated under Diagnostic 
Code 7806, which provides a 10 percent rating when there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806, 7819.

A 10 percent evaluation is assigned for moderate impairment 
due to foot injury; a 20 percent evaluation is warranted for 
moderately severe impairment due to foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The medical evidence on file reveals that although the 
veteran wore shoe inserts, an unusual shoe wear pattern was 
not found.  Examination in April 2000 revealed calluses on 
the soles of the veteran's feet and heels, some tenderness, 
and difficulty rising on his toes.  However, there was no 
edema, skin breakdown or vascular changes; and he could stand 
on his heels without a problem.  The examiner concluded from 
a review of the claims files and the examination findings 
that the veteran's bilateral plantar warts caused moderate 
functional loss that would interfere with any job that 
required that he stand on his feet or do a significant amount 
of walking.  The veteran is currently receiving the maximum 
evaluation for tender and painful scars.  A rating in excess 
of 10 percent is not warranted under Diagnostic Code 7806 
since there is no evidence of exudation or constant itching, 
extensive lesions or marked disfigurement.  Moreover, because 
there is no objective evidence of more than moderate foot 
impairment on either side, the disability picture for each of 
the disabilities at issue does not more nearly approximate 
the criteria for a higher evaluation under Diagnostic Code 
5284.  38 C.F.R. § 4.7.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record does not show that the veteran has 
required hospitalization for his service-connected plantar 
warts or that the manifestations of the disabilities are 
unusual or exceptional.  Although the evidence demonstrates 
that they are of such a nature as to result in industrial 
impairment, industrial impairment is contemplated by the 
assigned evaluations and there is no indication in the record 
that the average industrial impairment from either disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

A rating in excess of 10 percent for plantar warts of the 
left foot is denied.

A rating in excess of 10 percent for plantar warts of the 
right foot is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


